In an action to recover damages for breach of contract, the defendant Ralph Mon-drone, individually and doing business as Atomic Carting Company, appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Di Noto, J.), entered December 8, 1988, as granted the plaintiff’s motion for summary judgment and is in favor of the plaintiff and against him in the principal sum of $160,350.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
In support of its motion for summary judgment, the plaintiff established its case as a matter of law through the production of the unpaid promissory notes (see, Interman Indus. Prods. v R.S.M. Electron Power, 37 NY2d 151; Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255; Grasso v Shutts Agency, 132 AD2d 768; Gateway State Bank v ShangriLa Private Club for Women, 113 AD2d 791, affd 67 NY2d 627; Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, affd 29 NY2d 617). It was then incumbent upon the defendant Mondrone to demonstrate, by admissible evidence, the existence of a triable factual issue (see, Ihmels v Kahn, 126 AD2d 701; Abacus Real Estate Fin. Co. v P.A.R. Constr. & Mainte*635nance Corp., 115 AD2d 576; Badische Bank v Ronel Sys., 36 AD2d 763). The defendant failed to do so. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.